Foxcroft ASSET MANAGEMENT AGREEMENT This ASSET MANAGEMENT AGREEMENT (this “Agreement”) is dated as of this 29th day of January, 2008, among RRE FOXCROFT HOLDINGS, LLC, a Delaware limited liability company (“Owner”), FOXCROFT NORTH OWNERS ASSOCIATION, a Maine non-profit corporation, FOXCROFT SOUTH OWNERS ASSOCIATION, a Maine non-profit corporation (together, the “Association”), and RESOURCE REAL ESTATE MANAGEMENT, LLC, a Delaware limited liability company (the “Manager”), with reference to the following facts: RECITALS A.
